Exhibit 99.2 NOVABAY PHARMACEUTICALS, INC. INCENTIVE STOCK OPTION AGREEMENT This INCENTIVE STOCK OPTION AGREEMENT (this “ Agreement ”) is made this day of 20, by and between NovaBay Pharmaceuticals, Inc., a Delaware corporation (the “ Company ”), and the person named below (“ Optionee ”). This equity award is granted under the NovaBay Pharmaceuticals, Inc. 2017 Omnibus Incentive Plan (the “ Plan ”) and is subject to the terms of the 2017 Plan. A copy of the 2017 Plan will be furnished upon the request of Optionee. All capitalized terms used in this Agreement and not otherwise defined in this Agreement shall have the meanings assigned to them in the 2017 Plan, unless specifically set forth herein. 1. Grant of Option . You have been selected to receive the option (the “ Option ”) to purchase all or any part of an aggregate of the following shares (the “ Shares ”) of common stock, $0.01 par value (“ Common Stock ”) of the Company, as specified below: Optionee Name: Date of Grant: Number of Options Granted: [] Shares Exercise Price: $[] Vesting Terms: [] years Purchase Price: None The Option will be treated as an incentive stock option within the meaning of § 422 of the Internal Revenue Code of 1986, as amended (the “ Code ”). The Option will terminate at the close of business ten (10) years from the date of grant; provided , however , that if Optionee owns (within the meaning of § 422 of the Code) as of the date hereof stock possessing more than ten percent (10%) of the total combined voting power of all classes of stock of the Company or of its Affiliates, the Option will terminate at the close of business five (5) years from the date hereof. 2. Employment Condition . Except as may otherwise be provided in Sections 4 and 6 below, the Option granted hereunder is granted on the condition that Optionee remains in the employ of the Company and/or any of its Affiliates from the date of grant through (and including) the applicable vesting date(s), as set forth in Section 3 below. 3. Vesting of Option Rights . (a)Except as otherwise provided in this Agreement, the Option may be exercised by Optionee in accordance with the following schedule: Veting Date Number of Shares with Respect to Which the Option is Exercisable Percentage of Option Vesting - 1 - (b)During the lifetime of Optionee, the Option shall be exercisable only by Optionee and shall not be assignable or transferable by Optionee, other than by will or the laws of descent and distribution. If any transfer, whether voluntary or involuntary, of this Option Award is made, any purported attachment, execution, garnishment, or lien issued against or placed upon this Option Award shall be void and unenforceable against the Company, Optionee’s right to this Option Award shall be immediately forfeited by Optionee to the Company, and this Agreement shall lapse. (c)Optionee understands that to the extent that the aggregate fair market value (determined at the time the Option was granted) of the Shares of Common Stock of the Company with respect to which all options that are incentive stock options within the meaning of § 422 of the Code are exercisable for the first time by Optionee during any calendar year exceed one hundred thousand dollars ($100,000), in accordance with § 422(d) of the Code, such options shall be treated as options that do not qualify as incentive stock options. 4. Exercise of Option after Death or Termination of Employment . The Option shall terminate and may no longer be exercised if Optionee ceases to be employed by the Company or its Affiliates, except that: (a)If Optionee’s employment shall be terminated for any reason, voluntary or involuntary, other than for “ Misconduct ” (as defined in Section 4(e) ) or Optionee’s death or Permanent Disability (as defined in the 2017 Plan and within the meaning of § 22(e)(3) of the Code), Optionee may at any time within a period of three (3) months after such employment termination exercise the Option to the extent the Option was exercisable by Optionee on the date of the termination of Optionee’s employment. (b)If Optionee’s employment is terminated for Misconduct, the Option shall be terminated as of the date of the act giving rise to such termination. (c)If Optionee dies while the Option is still exercisable according to its terms, or if employment is terminated because of Optionee’s Permanent Disability while in the employ of the Company or its Affiliates, and Optionee shall not have fully exercised the Option, such Option may be exercised, at any time within twelve (12) months after Optionee’s death or date of termination of employment for Permanent Disability, by Optionee, personal representatives or administrators or guardians of Optionee, as applicable, or by any person(s) to whom the Option is transferred by will or the applicable laws of descent and distribution, to the extent of the full number of Shares Optionee was entitled to purchase under the Option on (i) the earlier of the date of death or termination of employment, or (ii) the date of employment termination for such Permanent Disability, as applicable. - 2 - (d)Notwithstanding the above, in no case may the Option be exercised to any extent by anyone after the termination date of the Option. (e)“ Misconduct ” means (i) the commission of any act of fraud, embezzlement or dishonesty by Optionee, (ii) any unauthorized use or disclosure by such Optionee of confidential information or trade secrets of the Company (or of any Affiliate), or (iii) any other intentional misconduct by such Optionee adversely affecting the business or affairs of the Company (or any Affiliate) in a material manner. However, if the term or concept has been defined in an employment agreement between the Company and Optionee, then Misconduct shall have the definition set forth in such employment agreement. The foregoing definition shall not in any way preclude or restrict the right of the Company (or any Affiliate) to discharge or dismiss any Optionee or other person in the employ of the Company (or any Affiliate) for any other acts or omissions but such other acts or omissions shall not be deemed, for purposes of the Agreement, to constitute grounds for termination for Misconduct. 5. Method of Exercise of Option . Subject to the foregoing, the Option may be exercised in whole or in part from time to time by serving written notice of exercise on the Company at its principal office within the Option period. The notice shall state the number of Shares as to which the Option is being exercised and shall be accompanied by payment of the exercise price. Payment of the exercise price shall be made (i) in cash (including bank check, personal check or money order payable to the Company), (ii) with the approval of the Company (which may be given in its sole discretion), by delivering to the Company for cancellation Shares of the Company’s Common Stock already owned by Optionee having a Fair Market Value equal to the full exercise price of the Shares being acquired, (iii) with the approval of the Company (which may be given in its sole discretion) and subject to § 402 of the Sarbanes-Oxley Act of 2002, by delivering to the Company the full exercise price of the Shares being acquired in a combination of cash and Optionee’s full recourse liability promissory note with a principal amount not to exceed eighty percent (80%) of the exercise price and a term not to exceed five (5) years, which promissory note shall provide for interest on the unpaid balance thereof, which at all times is not less than the minimum rate required to avoid the imputation of income, original issue discount or a below-market rate loan pursuant to §§ 483, 1274 or 7872 of the Code or any successor provisions thereto, (iv) subject to § 402 of the Sarbanes-Oxley Act of 2002, to the extent this Option is exercised for vested Shares, through a special sale and remittance procedure pursuant to which Optionee shall concurrently provide irrevocable instructions (1) to Optionee’s brokerage firm to effect the immediate sale of the purchased Shares and remit to the Company, out of the sale proceeds available on the settlement date, sufficient funds to cover the aggregate exercise price payable for the purchased Shares plus all applicable income and employment taxes required to be withheld by the Company by reason of such exercise, and (2) to the Company to deliver the certificates for the purchased Shares directly to such brokerage firm in order to complete the sale, or (v) with the approval of the Company (which may be given in its sole discretion) and subject to § 402 of the Sarbanes-Oxley Act of 2002, by delivering to the Company a combination of any of the forms of payment described above. This Option may be exercised only with respect to full Shares and no fractional share of stock shall be issued. 6. Change in Control . (a)If this Option is assumed in connection with a Change in Control (defined below) or otherwise continued in effect, then this Option shall be appropriately adjusted, immediately after such Change in Control, to apply to the number of Shares which would have been issuable to Optionee in consummation of such Change in Control had the Option been exercised immediately prior to such Change in Control, and appropriate adjustments shall also be made to the exercise price, provided the aggregate exercise price shall remain the same. To the extent that the actual holders of the Company’s outstanding Common Stock receive cash consideration for their Common Stock in consummation of the Change in Control, the successor corporation may, in connection with the assumption of this Option, substitute one (1) or more shares of its own common stock with a fair market value equivalent to the cash consideration paid per share of Common Stock in such Change in Control. - 3 - (b)This Agreement shall not in any way affect the right of the Company to adjust, reclassify, reorganize or otherwise change its capital or business structure or to merge, consolidate, dissolve, liquidate or sell or transfer all or any part of its business or assets. (c)For purposes of this Agreement, “ Change in Control ” shall mean a change in ownership or control of the Company effected through any of the following transactions: (i) a merger, consolidation or other reorganization unless securities representing more than fifty percent (50%) of the total combined voting power of the voting securities of the successor corporation are immediately thereafter beneficially owned, directly or indirectly and in substantially the same proportion, by the persons who beneficially owned the Company’s outstanding voting securities immediately prior to such transaction; (ii) the sale, transfer or other disposition of all or substantially all of the Company’s assets; or (iii) the acquisition, directly or indirectly by any person or related group of persons (other than the Company or a person that directly or indirectly controls, is controlled by, or is under common control with, the Company), of beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than fifty percent (50%) of the total combined voting power of the Company’s outstanding securities pursuant to a tender or exchange offer made directly to the Company’s shareholders. 7. Capital Adjustments and Reorganization . Should any change be made to the Common Stock by reason of any stock split, reverse stock split, stock dividend, recapitalization, combination of shares, exchange of shares or other change affecting the outstanding Common Stock as a class without the Company’s receipt of consideration, appropriate adjustments shall be made to (a) the Shares subject to this Option and (b) the exercise price in order to reflect such change and thereby preclude a dilution or enlargement of benefits hereunder. 8. Miscellaneous . (a) Entire Agreement; 2017 Plan Provisions Control . This Agreement (and any addendum or amendment hereto) and the 2017 Plan constitute the entire agreement between the parties hereto with regard to the subject matter hereof. In the event that any provision of this Agreement conflicts with or is inconsistent in any respect with the terms of the 2017 Plan, the terms of the 2017 Plan shall control. All decisions of the Committee with respect to any question or issue arising under the 2017 Plan or this Agreement shall be binding on all persons having an interest in this Option. (b) No Rights of Shareholders . Neither Optionee, Optionee’s legal representative nor a permissible assignee of this Option shall have any of the rights and privileges of a shareholder of the Company with respect to the Shares, unless and until such Shares have been issued in the name of Optionee, Optionee’s legal representative or permissible assignee, as applicable, without restrictions thereto. No dividend shall be paid on any Option award. - 4 - (c) No Right to Employment . The grant of the Option shall not be construed as giving Optionee the right to be retained in the employment of the Company or any Affiliate, nor will it affect in any way the right of the Company or any Affiliate to terminate such employment at any time, with or without cause. (d) Governing Law . The validity, construction and effect of the 2017 Plan and the Agreement, and any rules and regulations relating to the 2017 Plan and the Agreement, shall be determined in accordance with the internal laws, and not the law of conflicts, of the State of Delaware. (e) Severability . If any provision of this Agreement is or becomes or is deemed to be invalid, illegal or unenforceable in any court of competent jurisdiction, the remaining provisions of this Agreement shall remain in full force and effect. (f) Notices . Any notice required to be given or delivered to the Company under the terms of this Agreement shall be addressed to the Company at its principal corporate offices. Any notice required to be given or delivered to Optionee shall be addressed to Optionee at the address indicated below Optionee’s signature line at the end of this Agreement or at such other address as Optionee may designate by ten (10) days’ advance written notice to the Company. Any notice required to be given under this Agreement shall be in writing and shall be deemed to have been delivered upon receipt when delivered personally or by overnight courier, or three (3) business days after being deposited in the U.S. mail, registered or certified, postage prepaid and properly addressed to the party entitled to such notice, or when actually received, if sent by email or other electronic transmission device. (g) Conditions Precedent to Issuance of Shares . Shares shall not be issued pursuant to the exercise of the Option unless such exercise and the issuance and delivery of the applicable Shares pursuant thereto shall comply with all relevant provisions of law, including, without limitation, all applicable federal securities laws and the rules and regulations promulgated thereunder, blue sky or state securities laws, the requirements of any stock exchange or market upon which the Company’s shares are then listed and/or traded, and the Delaware General Corporation Law. As a condition to the exercise of the purchase price relating to the Option, the Company may require that the person exercising or paying the purchase price represent and warrant that the Shares are being purchased only for investment and without any present intention to sell or distribute such Shares if, in the opinion of counsel for the Company, such a representation and warranty is required by law. (h) Withholding . If Optionee shall dispose of any of the Shares of Common Stock acquired upon exercise of the Option within two (2) years from the date the Option was granted or within one (1) year after the date of exercise of the Option, then, in order to provide the Company with the opportunity to claim the benefit of any income tax deduction, Optionee shall promptly notify the Company of the dates of acquisition and disposition of such Shares, the number of Shares so disposed of, and the consideration, if any, received for such Shares. In order to comply with all applicable federal or state income tax laws or regulations, the Company may take such action as it deems appropriate to assure (i) notice to the Company of any disposition of the Shares of the Company within the time periods described above, and (ii) that, if necessary, all applicable federal or state payroll, withholding, income or other taxes are withheld or collected from Optionee. - 5 - (i) Consultation with Professional Tax and Investment Advisors . Optionee acknowledges that the grant, exercise and vesting with respect to this Option, and the sale or other taxable disposition of the Shares, may have tax consequences pursuant to the Code or under local, state or international tax laws. Optionee further acknowledges that Optionee is relying solely and exclusively on Optionee’s own professional tax and investment advisors with respect to any and all such matters (and is not relying, in any manner, on the Company or any of its employees or representatives). Optionee understands and agrees that any and all tax consequences resulting from the Option and its grant, exercise and vesting, and the sale or other taxable disposition of the Shares, is solely and exclusively the responsibility of Optionee without any expectation or understanding that the Company or any of its employees or representatives will pay or reimburse Optionee for such taxes or other items. (j) Optionee Compliance with Laws . Optionee agrees to take all steps necessary to comply with all applicable provisions of federal and state securities laws in exercising his or her rights under this Agreement. (k) Agreement Subject to Laws/Approvals . This Agreement shall be subject to all applicable laws, rules, and regulations, and to such approvals by any governmental agencies or national securities exchanges as may be required. (l) Successors . All obligations of the Company under the 2017 Plan and this Agreement with respect to the Option shall be binding on any successor to the Company, whether the existence of such successor is the result of a direct or indirect purchase, merger, consolidation, or otherwise, of all or substantially all of the business and/or assets of the Company. [SIGNATURE PAGE FOLLOWS] - 6 - IN WITNESS WHEREOF , the Company and Optionee have executed this Agreement on the date set forth in the first paragraph. NOVABAY PHARMACEUTICALS, INC. By: Name: Title: OPTIONEE: By: Name: Address: Email: NOVABAY PHARMACEUTICALS, INC. NON-QUALIFIED STOCK OPTION AGREEMENT This NON-QUALIFIED STOCK OPTION AGREEMENT (this “ Agreement ”) is made this day of , 20, by and between NovaBay Pharmaceuticals, Inc., a Delaware corporation (the “ Company ”), and the non-qualified stock option holder named below (“ Optionee ”). This equity award is granted under the NovaBay Pharmaceuticals, Inc. 2017 Omnibus Incentive Plan (the “ Plan ”) and is subject to the terms of the 2017 Plan. A copy of the 2017 Plan will be furnished upon the request of Optionee. All capitalized terms used in this Agreement and not otherwise defined in this Agreement shall have the meanings assigned to them in the 2017 Plan, unless specifically set forth herein. 1. Grant of Option . You have been selected to receive the option (the “ Option ”) to purchase all or any part of an aggregate of the following shares (the “ Shares ”) of common stock, $0.01 par value (“ Common Stock ”) of the Company, as specified below. Optionee Name: Date of Grant: Number of Options Granted: [] Shares Exercise Price: $[] Vesting Terms: [] years Purchase Price: None The Option will not be treated as an incentive stock option within the meaning of § 422 of the Internal Revenue Code of 1986, as amended (the “ Code ”). The Option will terminate at the close of business ten (10) years from the date hereof. 2.
